Affirmed and Memorandum Opinion filed November 13, 2008







Affirmed
and Memorandum Opinion filed November 13, 2008.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00675-CR
____________
 
FRANCHESA ICHELLE WILLIAMS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 182nd District
Court
 Harris County, Texas
Trial Court Cause No.
1084329
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a plea of Aguilty@ to the offense of credit/debit card abuse.  The trial court
deferred adjudication and placed appellant on community supervision for five
years.  Subsequently, the State moved to adjudicate guilt.  Appellant entered a
plea of Atrue@ to the State=s allegations.  The trial court found
the State=s allegations to be true and proceeded to adjudicate guilt.  The trial
court sentenced appellant on June 6, 2008, to confinement for six months in the
State Jail Division of the Texas Department of Criminal Justice.  Appellant
filed a notice of appeal. 




Appellant=s appointed counsel filed a brief in
which he concludes the appeal is wholly frivolous and without merit.  The brief
meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807, 811-12 (Tex. Crim. App. 1978).
A copy
of counsel=s brief was delivered to appellant.  Appellant was advised of the right
to examine the appellate record and file a pro se response.  See Stafford v.
State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  As of this date, more
than sixty days has elapsed and no pro se response has been filed.
We have
carefully reviewed the record and counsel=s brief and agree the appeal is
wholly frivolous and without merit.  See Bledsoe v. State, 178 S.W.3d
824, 827-28 (Tex. Crim. App. 2005).  Further, we find no reversible error in
the record.  A discussion of the brief would add nothing to the jurisprudence
of the state.  
Accordingly,
the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
November 13, 2008.
Panel consists of Chief Justice Hedges, Justices
Anderson and Frost. 
Do Not Publish C Tex. R. App. P.
47.2(b).